DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 are pending in the instant application. Claims 1-5 are allowed.
Information Disclosure Statement
	The information disclosure statement filed on September 30, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on September 30, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over WO 2009/002562 A2, Applicant argues “Pavlakis
broadly states that the disorders that may be treated by IL-15 antagonistic therapeutic agents are those that would benefit from IL-15 suppression. Examples provided include ‘autoimmune disorders, graft versus host disease, transplantation rejection, and inflammatory disorders.’ See, paragraph [0020] of Pavlakis. Pavlakis then lists vitiligo, in a list of more than 50 disorders, as a possible autoimmune disorder. See, paragraph [0226] of Pavlakis…Pavlakis makes general statements about the treatment of autoimmune disorders, but in the absence of improper hindsight reconstruction there is simply no suggestion in Pavlakis to pick vitiligo specifically from the numerous disorders listed in the boilerplate language of the application. Furthermore, there is zero evidence in Pavlakis that an inhibitor of IL-15 or the IL-15 receptor could actually be used to treat a subject who has a vitiligo lesion. In fact, Pavlakis provides a single example. The example shows that when cells are transfected with a nucleic acid expression construct for IL-15, the cells express IL-15. There are no examples showing the use of agonistic or antagonistic therapeutic agents for the treatment of any disorder…the inventors of the present application surprisingly discovered that treatment with an IL-15Rβ blocking antibody effectively depleted autoreactive Trm, inhibited their function, and resulted in durable reversal of disease in mice. Based on these data and clinical observations, depleting Trm or inhibiting their function is a highly effective, long-lasting, and durable treatment for vitiligo and other autoimmune diseases. See, line 20 on page 1 to line 8 on page 2; line 17 on page 7 to line 23 on page 8; and the Examples in specification as filed...one of skill in the art, in view of Pavlakis, would not have had any reasonable expectation of predictability or success that vitiligo could be treated using inhibitor of IL-15 or the IL-15 receptor, as presently claimed.” These arguments have been found to be fully persuasive and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The method of treating a subject who has a vitiligo lesion of the instant claims is novel and non-obvious over the prior art because of the limitation that a therapeutically effective amount of an inhibitor of IL-15 or the IL-15 receptor is administered to the subject. The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626